Matter of Gaertner v Annucci (2017 NY Slip Op 05486)





Matter of Gaertner v Annucci


2017 NY Slip Op 05486


Decided on July 6, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 6, 2017

523061

[*1]In the Matter of BRIAN GAERTNER, Petitioner,
vANTHONY J. ANNUCCI, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: May 9, 2017

Before: Peters, P.J., Garry, Rose, Devine and Mulvey, JJ.


Brian Gaertner, Romulus, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Peter H. Schiff of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Determination confirmed. No opinion.
Peters, P.J., Garry, Rose, Devine and Mulvey, JJ., concur.
ADJUDGED that the determination is confirmed, without costs, and petition dismissed.